United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.H., Appellant
and
DEPARTMENT OF VETERANS AFFAIRS,
VETERANS HEALTH ADMINISTRATION,
Iron Mountain, MI, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant1
Office of Solicitor, for the Director

Docket No. 20-0281
Issued: May 18, 2021

Case Submitted on the Record

DECISION AND ORDER
Before:
JANICE B. ASKIN, Judge
PATRICIA H. FITZGERALD, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On November 20, 2019 appellant, through counsel, filed a timely appeal from an
October 31, 2019 merit decision of the Office of Workers’ Compensation Programs (OWCP).
Pursuant to the Federal Employees’ Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and
501.3, the Board has jurisdiction over the merits of this case.3

1
In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for legal
or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R. § 501.9(e).
No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An attorney or
representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject to fine or
imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.
2

5 U.S.C. § 8101 et seq.

3
The Board notes that, following the October 31, 2019 decision, OWCP received additional evidence. However,
the Board’s Rules of Procedure provides: “The Board’s review of a case is limited to the evidence in the case record
that was before OWCP at the time of its final decision. Evidence not before OWCP will not be considered by the
Board for the first time on appeal.” 20 C.F.R. § 501.2(c)(1). Thus, the Board is precluded from reviewing this
additional evidence for the first time on appeal. Id.

ISSUES
The issues are: (1) whether appellant received an overpayment of compensation in the
amount of $3,359.33 for the period February 9, 2011 through January 5, 2019, for which he was
not at fault, because of an under withholding of life insurance premiums; (2) whether OWCP
properly denied waiver of recovery of the overpayment; and (3) whether it properly required
recovery of the overpayment by deducting $250.00 from appellant’s continuing compensation
payments every 28 days.
FACTUAL HISTORY
On November 10, 2005 appellant, then a 38-year-old registered respiratory therapist, filed
an occupational disease claim (Form CA-2) alleging that he developed stress, depression, and
anxiety causally related to factors of his federal employment. OWCP accepted the claim for an
aggravation of adjustment reaction with disturbance of anxiety. It initially paid appellant wageloss compensation benefits on the supplemental rolls and then on the periodic rolls as of
May 14, 2006. Appellant returned to part-time work on November 23, 2009. OWCP subsequently
resumed payment of wage-loss benefits for temporary total disability on the periodic rolls
beginning June 1, 2010.
In a letter dated June 4, 2010, OWCP notified appellant that it was placing him on the
periodic compensation rolls, effective August 17, 2005. It advised him that it was making
deductions for health insurance benefits, basic life insurance (BLI), and optional life insurance
(OLI) premiums from his compensation payments. OWCP requested that appellant notify it
immediately if he had benefits such as OLI that it was not deducting from his wage-loss
compensation.
On April 20, 2017 the Office of Personnel Management (OPM) informed OWCP that as a
compensationer appellant was eligible to continue Federal Employees’ Group Life Insurance
(FEGLI) coverage in the form of basic, postretirement basic life insurance (PRBLI), and OLI
coverage. The final base salary on which FEGLI was based was $54,000.00. OPM requested
OWCP to deduct for BLI, and OLI, option B no reduction with 5 multiples and option C no
reduction with 5. PRBLI was 50 percent reduction. OWCP was subsequently informed that
appellant’s PRBLI at 50 percent reduction commenced on August 21, 2006 and his base salary
was $45,371.00.
In a preliminary overpayment determination dated August 11, 2017, OWCP notified
appellant that he had received an overpayment of compensation in the amount of $5,483.58
because PRBLI and BLI premiums had not been properly deducted from his FECA compensation
for the period August 21, 2006 through June 24, 2017. It further advised him of its preliminary
determination that he was not at fault in the creation of the overpayment and requested that he
complete an overpayment action request form and an overpayment recovery questionnaire (Form
OWCP-20). Additionally, OWCP notified appellant that within 30 days of the date of the letter,
he could request a telephone conference, a final decision based on the written evidence, or a
prerecoupment hearing.
On September 1, 2017 appellant requested a prerecoupment hearing by telephone.

2

By decision dated December 21, 2017, OWCP’s hearing representative set aside the
August 11, 2017 preliminary overpayment determination and remanded the case for further
development. On remand OWCP was to instruct OPM to properly assess whether an adjustment
should be made relative to appellant’s PRBLI reduction. It also requested clarification as to
whether any adjustments needed to be made based upon changes to appellant’s base salary for life
insurance purposes.
In a January 16, 2019 letter, OPM again informed OWCP that appellant, as a
compensationer, was eligible to continue coverage under the FEGLI Program. It indicated that the
final base salary on which FEGLI was based was $50,657.00. OPM requested OWCP to deduct
premiums for Code Z5, which included BLI at 50 percent and OLI, Option A Standard, and Option
B and Option C no reduction with 5 multiples. The PRBLI was at 50 percent reduction
commencing February 9, 2011. OPM provided a form completed by appellant on September 3,
2015 indicating that he wanted to continue FEGLI in retirement with 50 percent reduction for
PRBLI and no reduction in BLI, Option B or Option C.
In a preliminary overpayment determination dated January 23, 2019, OWCP notified
appellant that he had received an overpayment of compensation in the amount of $3,359.33
because it had failed to properly deduct BLI, OLI, and PRBLI premiums from his FECA
compensation payments for the period February 9, 2011 through January 5, 2019. It further
notified him of its preliminary overpayment determination that he was without fault in the creation
of the overpayment and requested that he complete an overpayment action request form and Form
OWCP-20, and submit supporting financial documentation. Additionally, OWCP notified
appellant that he could request a telephone conference, a final decision based on the written
evidence, or a prerecoupment hearing. OWCP allotted 30 days for appellant to respond. No
response was received.
OWCP provided compensation payment records for the period February 9, 2011 through
January 5, 2019, as well as an overpayment worksheet explaining the $3,359.33 overpayment. It
provided calculations showing shortfalls in deductions for the period February 9, 2011 through
January 5, 2019. The worksheet shows that these shortages for the stated period occurred because
of an underwithholding of life insurance premiums. The total of these deduction shortages is
$3,359.33.
OWCP, by decision dated February 26, 2019, finalized the preliminary overpayment
determination that appellant had received an overpayment of compensation in the amount of
$3,359.33 for the period February 9, 2011 through January 5, 2019, as it failed to deduct BLI, OLI,
and PRBLI premiums from his compensation payments. It denied waiver of recovery of the
overpayment as no financial evidence had been submitted in response to the preliminary
overpayment determination, as requested. OWCP directed recovery of the overpayment by
deducting $680.36 every 28 days from appellant’s continuing compensation payments.
On February 27, 2019 appellant, through counsel, faxed an overpayment action request
form dated February 20, 2019 to OWCP. He disagreed that an overpayment occurred, disagreed
with the amount of the overpayment, and requested waiver of the overpayment. Counsel did not
submit an overpayment recovery questionnaire.
By decision dated April 12, 2019, OWCP denied appellant’s request for a prerecoupment
hearing as untimely filed pursuant to 5 U.S.C. § 8124(b). It informed him that, as his request was
3

not made within 30 days of the January 23, 2019 decision, he was not, as a matter of right, entitled
to a prerecoupment hearing.
On April 25, 2019 counsel contended that appellant had filed a timely request for a
prerecoupment hearing on February 14, 2019. He submitted a copy of appellant’s overpayment
action request form which indicated that it was faxed to OWCP on February 14, 2019.
During a telephonic prerecoupment hearing held on July 26, 2019, appellant testified that
he had not yet retired from the employing establishment.
By decision dated October 9, 2019, an OWCP hearing representative set aside the
January 23, 2019 preliminary overpayment determination and remanded the case for further
development. He instructed OWCP to obtain information from the employing establishment as to
when, if ever, appellant had separated from federal employment. The hearing representative
determined that this information was necessary for determination of the amount of the declared
overpayment of compensation. He explained that a March 1, 2016 notification of personnel action
(Standard Form (SF)-50) did not show that appellant had separated or retired from federal
employment, and thus, the period of the overpayment could not go back to 2011. The hearing
representative further explained that neither OWCP nor OPM explained why he would be required
to pay PRBLI premiums if he had not separated or retired from employment.
In an October 31, 2019 decision, an OWCP hearing representative vacated the October 9,
2019 decision and finalized OWCP’s January 23, 2019 preliminary overpayment determination
that appellant had received an overpayment of compensation in the amount of $3,359.33 for the
period February 9, 2011 through January 5, 2019 because it did not make proper deductions for
BLI, OLI, and PRBLI premiums from his FECA compensation payments. She explained that the
evidence of record was sufficient to establish that an overpayment had occurred. The hearing
representative denied waiver of recovery of the overpayment as appellant had provided no
financial documentation regarding his household income and assets. She required recovery of the
overpayment by deducting $250.00 every 28 days from his continuing compensation payments.
LEGAL PRECEDENT -- ISSUE 1
Under the FEGLI Program, most civilian employees of the Federal Government are eligible
to participate in BLI and one or more of the options.4 The coverage for BLI is effective unless
waived,5 and premiums for basic and optional life coverage are withheld from the employee’s
pay.6 Upon retirement or upon separation from the employing establishment or being placed on
the FECA periodic compensation rolls, an employee may choose to continue BLI and OLI
coverage in which case the schedule of deductions made will be used to withhold premiums from
his or her annuity or compensation payments.7 BLI coverage shall be continued without cost to

4

5 U.S.C. § 8702(a).

5

Id. at § 8702(b).

6

Id. at § 8707.

7

Id. at § 8706.

4

an employee who retired or began receiving compensation on or before December 31, 1989;8
however, the employee is responsible for payment of premiums for OLI coverage which is
accomplished by authorizing withholdings from his or her compensation.9
A 1980 amendment of 5 U.S.C. § 8706(b)(2) provided that an employee receiving
compensation under FECA could elect continuous withholdings from his or her compensation, so
that his or her life insurance coverage could be continued without reduction. 5 C.F.R. § 870.701
(December 5, 1980) provided that an eligible employee had the option of choosing no life
insurance; Option A -- basic coverage (at no additional cost) subject to continuous withholdings
from compensation payments that would be reduced by two percent a month after age 65 with a
maximum reduction of 75 percent; Option B -- basic coverage (at an additional premium) subject
to continuous withholdings from compensation payments that would be reduced by one percent a
month after age 65 with a maximum reduction of 50 percent; or Option C -- basic coverage subject
to continuous withholdings from compensation payments with no reductions after age 65 (at a
greater premium).10 When an underwithholding of life insurance premiums occurs, the entire
amount is deemed an overpayment of compensation because OWCP must pay the full premium to
OPM upon discovery of the error.11
FECA provides that the United States shall pay compensation for the disability or death of
an employee resulting from personal injury sustained while in the performance of duty.12 When
an overpayment has been made to an individual because of an error of fact or law, adjustment shall
be made under regulations prescribed by the Secretary of Labor by decreasing later payments to
which the individual is entitled.13
ANALYSIS -- ISSUE 1
The Board finds that appellant received an overpayment of compensation in the amount of
$3,359.33 for the period February 9, 2011 through January 5, 2019, for which he was not at fault,
because OWCP because of an underwithholding of life insurance premiums from his FECA
compensation.
OPM notified OWCP that appellant had elected PRBLI, BLI, and OLI coverage effective
February 9, 2011. OWCP, however, did not deduct the proper amounts of premiums for PRBLI,
BLI, and OLI from appellant’s wage-loss compensation benefits for the period February 9, 2011
through January 5, 2019. It calculated the amount of the resulting overpayment as $3,359.33. The
record contains compensation payment records, as well as an overpayment worksheet explaining
the overpayment calculation and how the overpayment occurred. While in compensationer status,
appellant remained responsible for all insurance benefits, including the premiums for PRBLI at
8

Id. at § 8707(b)(2).

9

Id. at § 8706(b)(3)(B). See B.B., Docket No. 17-1733 (issued March 26, 2018).

10

See I.J., Docket No. 19-1672 (issued March 10, 2020); C.A., Docket No. 18-1284 (issued April 15, 2019);
James J. Conway, Docket No. 04-2047 (issued May 20, 2005).
11

5 U.S.C. § 8707(d); see also B.B., supra note 9.

12

Id. at § 8102(a).

13

Id. at § 8129(a).

5

whatever option he or she had selected.14 Moreover, as noted, when an underwithholding of life
insurance premiums occurs, the entire amount is deemed an overpayment of compensation because
OWCP must pay the full premium to OPM upon discovery of the error.15
The Board thus finds that OWCP properly calculated the amount of the overpayment. As
OWCP failed to properly deduct PRBLI, BLI, and OLI premiums for the period February 9, 2011
to January 5, 2019, appellant received an overpayment of compensation of $3,359.33 during this
period.16
LEGAL PRECEDENT -- ISSUE 2
Section 8129 of FECA provides that an individual who is without fault in creating or
accepting an overpayment is still subject to recovery of the overpayment unless adjustment or
recovery would defeat the purpose of FECA or would be against equity and good conscience.17
Recovery of an overpayment will defeat the purpose of FECA when such recovery would
cause hardship to a currently or formerly entitled beneficiary because the beneficiary from whom
OWCP seeks recovery needs substantially all of his or her current income, including compensation
benefits, to meet current ordinary and necessary living expenses, and the beneficiary’s assets do
not exceed a specified amount as determined by OWCP.18 Additionally, recovery of an
overpayment is considered to be against equity and good conscience when an individual who
received an overpayment would experience severe financial hardship in attempting to repay the
debt or when an individual, in reliance on such payment or on notice that such payments would be
made, gives up a valuable right or changes his or her position for the worse.19
OWCP’s regulations provide that the individual who received the overpayment is
responsible for providing information about income, expenses, and assets as specified by OWCP.
This information is needed to determine whether or not recovery of an overpayment would defeat
the purpose of FECA or be against equity and good conscience. The information is also used to
determine the repayment schedule, if necessary.20 Failure to submit the requested information

14

5 C.F.R. § 870.504(b); S.P., Docket No. 17-1888 (issued July 18, 2018).

15

5 U.S.C. § 8102.

16

See I.J., supra note 10; D.H., Docket No. 19-0384 (issued August 12, 2019); R.W., Docket No. 19-0451 (issued
August 7, 2019).
17
5 U.S.C. § 8129; 20 C.F.R. §§ 10.433, 10.434, 10.436, and 10.437; see A.S., Docket No. 17-0606 (issued
December 21, 2017).
18

20 C.F.R. § 10.436(a)(b). For an individual with no eligible dependents the asset base is $6,200.00. The base
increases to $10,300.00 for an individual with a spouse or one dependent, plus $1,200.00 for each additional
dependent. Federal (FECA) Procedure Manual, Part 6 -- Debt Management, Final Overpayment Determinations,
Chapter 6.400.4(a)(2) (September 2018).
19

Id. at § 10.437(a)(b).

20

Id. at § 10.438(a).

6

within 30 days of the request shall result in a denial of waiver of recovery, and no further request
for waiver shall be considered until the requested information is furnished.21
ANALYSIS -- ISSUE 2
The Board finds that OWCP properly denied waiver of recovery of the overpayment.
The fact that a claimant is without fault in the creation of an overpayment does not preclude
OWCP from recovering the overpayment.22 As OWCP found appellant without fault in the
creation of the overpayment, waiver must be considered, and repayment is still required unless
adjustment or recovery of the overpayment would defeat the purpose of FECA or be against equity
and good conscience.23 Appellant, however, has the responsibility to provide the appropriate
financial information and documentation to OWCP.24
In its preliminary overpayment determination dated January 23, 2019, OWCP explained
the importance of providing the completed Form OWCP-20 and financial information, including
copies of income tax returns, bank account statements, bills, pay slips, and any other records to
support income and expenses. It advised appellant that it would deny waiver of recovery if he
failed to furnish the requested financial information within 30 days. Appellant, however, did not
respond. As such, OWCP did not have the necessary financial information to determine if recovery
of the overpayment would defeat the purpose of FECA or if recovery would be against equity and
good conscience.25
As appellant did not submit the information required under 20 C.F.R. § 10.438, which was
necessary to determine his eligibility for waiver, the Board finds that OWCP properly denied
waiver of recovery of the overpayment.26
LEGAL PRECEDENT -- ISSUE 3
Section 10.441 of OWCP’s regulations provides that when an overpayment has been made
to an individual who is entitled to further payments, the individual shall refund to OWCP the
amount of the overpayment as the error is discovered or his or her attention is called to the same.
If no refund is made, OWCP shall decrease later payments of compensation, taking into account

21

Id. at § 10.438(b).

22

See George A. Rodriguez, 57 ECAB 224 (2005); Joyce O. Diaz, 51 ECAB 124 (1999).

23

20 C.F.R. § 10.436.

24
Id. at § 10.438; see also N.J., Docket No. 19-1170 (issued January 10, 2020); S.M., Docket No. 17-1802 (issued
August 20, 2018).
25

D.H., Docket No. 19-0384 (issued August 12, 2019).

26

Id.

7

the probable extent of future payments, the rate of compensation, the financial circumstances of
the individual, and any other relevant factors, so as to minimize any hardship.27
ANALYSIS -- ISSUE 3
The Board finds that OWCP properly required recovery of the overpayment by deducting
$250.00 from appellant’s continuing compensation payments, every 28 days.
OWCP provided a Form OWCP-20 to appellant with the January 23, 2019 preliminary
overpayment determination. Appellant did not complete the form or provide the necessary
financial information to support his income and expenses prior to the final October 31, 2019
overpayment decision. The overpaid individual is responsible for providing information about
income, expenses, and assets as specified by OWCP.28
As appellant did not submit the financial documentation to OWCP as requested, the Board
finds that there is no evidence of record to establish that OWCP erred in directing recovery of the
$3,359.33 overpayment at the rate of $250.00 every 28 days from his continuing compensation
payments.
CONCLUSION
The Board finds that appellant received an overpayment of compensation in the amount of
$3,359.33 for the period February 9, 2011 through January 5, 2019 because of an underwithholding
of life insurance premiums. The Board further finds that OWCP properly denied waiver of
recovery of the overpayment and properly required repayment of the overpayment by deducting
$250.00 from his continuing compensation payments every 28 days.

27

20 C.F.R. § 10.441(a).

28

Id. at § 10.438. See also A.F., Docket No. 19-0054 (issued June 12, 2019).

8

ORDER
IT IS HEREBY ORDERED THAT the October 31, 2019 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: May 18, 2021
Washington, DC

Janice B. Askin, Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

9

